People v Jackson (2014 NY Slip Op 06682)
People v Jackson
2014 NY Slip Op 06682
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Tom, J.P., Friedman, Acosta, DeGrasse, Gische, JJ.


13083 989/09

[*1] The People of the State of New York, Respondent,
vBilroy Jackson, Defendant-Appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Jordan K. Hummel of counsel), for respondent.
Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered June 14, 2012, convicting defendant, upon his plea of guilty, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the provision of the order of protection that directed that it remain in effect until June 14, 2023 and remanding the matter for a new determination of the duration of the order, and otherwise affirmed.
As the People concede, the order of protection's expiration date is incorrect because it did not take into account the jail time credit to which defendant is entitled (see People v Taveras, 46 AD3d 399, 400 [1st Dept 2007], affd 12 NY3d 21 [2009]). We note that the error could have been corrected more expeditiously by requesting relief from the sentencing court (see People v Nieves, 2 NY3d 310, 317-318 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK